Citation Nr: 1302469	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-42 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the character of the appellant's discharge from his active military service for the period extending from August 25, 1966 to April 25, 1971, is a bar to the receipt of Department of Veterans Affairs benefits.

2.  Whether the character of the appellant's discharge from his active military service for the period extending from April 26, 1971 to October 18, 1972, is a bar to the receipt of Department of Veterans Affairs benefits.

3.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to June 1968, from June 1968 to April 1971, and from April 1971 to October 1972.  The characterization of each period of service will be discussed below.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied reopening of the appellant's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

The Board finds that the character of discharge issue is inextricably intertwined with the issue of entitlement to service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be addressed before the Board can adjudicate the issue of entitlement to service connection for PTSD.

The issue of entitlement to service connection for PTSD is remanded to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The Department of the Army has determined that the appellant had honorable service for the following periods:  August 25, 1966 to June 14, 1968, and June 14, 1968 to April 25, 1971. 

2.  The Department of the Army has determined that the appellant was discharged from the following period of service under conditions other than honorable:  April 26, 1971 to October 18, 1972. 

3.  The appellant was absent without leave continuously from September 4, 1971 to September 14, 1972, for a period of 377 days.

4.  The evidence does not establish that the appellant was insane at the time he was absent without leave.


CONCLUSIONS OF LAW

1.  The character of the appellant's service from August 25, 1966, to April 25, 1971, is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2012). 

2.  The character of the appellant's service from April 26, 1971 to October 18, 1972, is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. 

Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims involving the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The appellant was not provided a notification letter with respect to his claim.  However, the appellant has expressed an understanding of the principles involved, inasmuch as he has gathered evidence to support the claim and has advanced supportive argument as well.  Thus, the Board finds that the appellant has actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  Moreover, the portion of the character of discharge claim which has an impact on the appellant's claim for VA compensation benefits (service connection for PTSD) is being granted in this decision.  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. 

Furthermore, the duty to assist the appellant has been satisfied as all service treatment records and personnel records are associated with the claims file.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the character of discharge claim. 

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2012).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release 

under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2012).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2012). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) (West 2002) and 38 C.F.R. § 3.12(c) (2012); and, regulatory bars listed in 38 C.F.R. § 3.12(d) (2012).  As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 

Also, in pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2012). 

In determining whether compelling circumstances warranted the unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such 

quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted.  38 C.F.R. § 3.12(c)(6)(ii) (2012). 

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the AWOL period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2012). 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) (2012) is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2012).  An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12(c) and (d) (2012) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2012).  Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) (2012).  In the process of consulting various well-accepted legal authority, VA General Counsel  has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. 

App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

In this case, the appellant filed a formal claim for VA compensation benefits.  Specifically, for service connection for posttraumatic stress disorder (PTSD).  Historically, the Board notes that service connection for PTSD was initially denied in a September 1998 rating decision.  Reopening of the service connection claim was denied in an October 1998 rating decision, and service connection for PTSD was again denied in a March 1999 rating decision.  The RO sent the Veteran a letter in July 1999 stating that his service was not "honorable," and therefore, he is not eligible for VA benefits.  Importantly, in a February 2000 Administrative Decision the RO determined that the appellant's service for the period from August 25, 1968 to October 18, 1972 is considered to be a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(c)(6) and 38 U.S.C.A. 5303(a).  The February 2000 decision finds that the appellant received an other than honorable discharge on October 18, 1972 by reason of being AWOL in excess of 180 days.  Moreover, the RO found that the evidence of record does not indicate the appellant was insane at the time of commission of the acts that resulted in discharge on October 18, 1972.

The record reflects that the appellant was issued three DD Forms 214.  One DD-214 reflects that the appellant was inducted into service on August 25, 1966 for a term of service of four years.  He was discharged to immediate reenlistment on June 14, 1968.  The character of service listed on this DD-214 is honorable.

The second DD-214 reflects that the appellant entered service on June 14, 1968 by way of reenlistment and was discharged to immediate reenlistment on April 25, 1971.  The character of service listed on this DD-214 is honorable.  Also noted on this DD-214 is that the appellant served in the Republic of Vietnam from November 28, 1969 to November 27, 1970.

The third DD-214 reflects that the appellant entered service on April 26, 1971.  Under "source of entry" for this period of service is listed "NA."  The separation 

date of this service was October 1, 1972 by reason and authority Sec VII Para 45b AR 635-206 SPN 282.  The character of service for this period of service as noted on this DD-214 is under conditions other than honorable.

The record also contains a records request from the National Personnel Records Center (NPRC) regarding the appellant's service.  The December 1999 response (Form 3101) indicates that the period of service from August 25, 1966 to April 25, 1971 is honorable service.  

Given how the Department of the Army has classified the appellant's service, the appellant argues that the RO misapplied the appropriate laws and regulations and that his various enlistments should be evaluated in conjunction with how the Army has categorized his service.  Specifically, he contends that his service from June 14, 1968 to April 25, 1971, which encompasses his service in the Republic of Vietnam, is an honorable period of service and is not a bar to VA benefits.  

Generally, an entire period of service constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2012).  An exception to the general rule is set forth in 38 C.F.R. § 3.13(c), which provides that "a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) [t]he person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) [t]he person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment."

In reviewing the record, the appellant's character of service has been classified by the Department of the Army as honorable for the periods from August 25, 1966 to June 14, 1968 and from June 14, 1968 to April 25, 1971.  As previously noted, the designation of the discharge as honorable by the service department is binding on 

VA as to character of discharge.  38 C.F.R. § 3.12(a) (2012).  Similarly noted, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  See Spencer v. West, 13 Vet. App. 376 (2000); Venturella v. Gober, 10 Vet. App. 340 (1997); Cahall v. Brown, 7 Vet. App. 232 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Accordingly, VA benefits may be granted if they are based upon the period of service from August 25, 1966 to April 25, 1971.  In this case, the appellant's claim for service connection for PTSD is based on his service in Vietnam.  Because his service in Vietnam is from November 1969 to November 1970, which falls within a period of honorable service, there is no bar to VA benefits as to the claim for service connection for PTSD.

In sum, the Board finds that the Department of the Army's characterization of the appellant's service from August 25, 1966 to April 1971 as honorable is binding upon the VA.  As such, the appellant qualifies as a "veteran" for the period of service extending from August 25, 1966 to April 25, 1971, and therefore is eligible to receive VA benefits based upon this period of service.  

However, he is not eligible to receive VA benefits based upon his period of service extending from April 26, 1971 to October 18, 1972, because this period of service was completed under conditions other than honorable.  As previously noted, VA benefits are barred if a veteran is discharged under any of the conditions outlined at 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d).  This includes being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  The appellant's service personnel records reflect that he was AWOL for a continuous period of 377 days from September 4, 1971 to September 14, 1972.  The appellant has not alleged, and the evidence does not show that he was insane prior to, during, or after the time he went AWOL.  While the Board acknowledges that the appellant has asserted that he went home to take care of his children because they were not being properly cared for and/or abused by their mother (and he submitted a statement from his sister-in-law to the same effect), there is no official documentation of abuse of the children or that he sought custody of the children.  The record does reflect that the appellant and his wife at the time were divorced in 

March 1978.  The Divorce Decree reflects that the appellant's ex-wife was awarded custody of their two children.  As such, the Board finds that compelling circumstances are not shown.  

In regard to the minor-offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance. . . could not constitute a minor offense."  The Court has further concluded, in Winter v. Principi, 4 Vet. App. 29 (1993), that 32 days AWOL out of 176 days total service equals severe misconduct and, by analogy, persistent misconduct.

In this instance, the appellant had a total of 377 days of AWOL during his period of service from April 26, 1971 to October 18, 1972.  The Board finds that this constitutes persistent willful and persistent misconduct.  The record does not show that he otherwise had good and faithful service during this period of service (from April 26, 1971 to October 18, 1972) outside of the 377 days of AWOL.  The appellant did not serve in combat.  He was not awarded a valorous award or any other award/decoration/medal that would indicate or suggest good and faithful service in the U.S. Army from April 26, 1971 to October 18, 1972. 

In sum, the Board finds that the appellant's inservice offense does not fall within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4), because his offense was clearly the type of misconduct that prevented the proper performance of his military duties.  When the totality of the record is considered, the Board concludes that the offense of being AWOL for 377 consecutive days during a period of less than two years of total service rises to the level of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (finding that unauthorized absence is the type of offense "that would interfere with [an] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense" (quoting Cropper v. Brown, 6 Vet. App. 450, 452-53)(1994))).

The Board has carefully considered the entire record in this case; however, the evidence is not so evenly balanced that there is doubt as to any material matter regarding the issue on appeal.  The benefit of the doubt rule is therefore inapplicable.  38 U.S.C.A.§ 5107(b).  The evidence establishes that the period of service from April 26, 1971 to October 18, 1972 was dishonorable for VA purposes and that the circumstances of his discharge constitute a bar to benefits under the statute or regulations.  


ORDER

For the period from August 25, 1966 to April 25, 1971, the character of the appellant's discharge from active military service is not a bar to the attainment of "veteran" status; therefore, eligibility to receipt of VA benefits during this period is allowable.  The appeal is granted as to this period of active military service.

For the period from April 26, 1971, to October 18, 1972, the character of the appellant's discharge from active military service is a bar to attainment of "veteran" status; therefore, receipt of VA benefits during this period of military service is not allowable.  The appeal is denied as to this period of active military service.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that further development is necessary to satisfy VA's duty to assist in connection with his claim for service connection for PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran contends that from November 1969 to 1970 he witnessed many dead bodies of Viet Cong soldiers strung up on a pole.  He further stated that at one point when he was driving a ration truck to the soldiers guarding the Qui Nhon Harbor, it came under attack.  He feared for his life.  Finally, he stated that some time from November 1969 to 1970, he witnessed a fellow soldier shoot himself with an M-14, which took the whole back of the soldier's head off.

Initially, and as previously noted, the Board notes that the August 2008 formal finding of a lack of information required to verify stressors in connection to the PTSD claim finds that the Veteran failed to provide evidence of a stressor which occurred during a period of honorable service.  As previously noted, according to the Veteran's DD Form 214, his Vietnam service, which was from November 1969 to November 1970, was during his honorable period of active duty service from June 1968 to April 1971.  As such, further efforts need to be undertaken in order to verify the Veteran's alleged stressors.

Moreover, the February 1999 letter from the Department of the Army to the Director, Center for Research of Unit Records (CRUR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)), indicates that unit histories were provided, but Morning Reports, which were not provided, can be used to verify daily personnel actions, such as wounded in action, killed in action, missing in action, casualties sustained, assignments, and attachments or transfers.  It was noted that morning reports are not maintained by CRUR and can be ordered from the Director, National Personnel Records Center (NPRC).  There is no information in the claims folder showing that NPRC was contacted in order to obtain morning reports.  As such, this can be accomplished on remand.  

Furthermore, while the medical evidence of record shows that the Veteran has a current diagnosis of PTSD that is due to his experiences in Vietnam, Veteran has never been provided with a VA medical examination in relation to his claim.  Accordingly, if the RO is able to verify the reported stressor(s), the Veteran should be provided with a VA examination to ascertain if it is the cause of his current PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his PTSD.  The RO must then obtain copies of the related 

medical records that are not already in the claims file. Regardless of the Veteran's response, the RO must obtain all VA medical records dating from September 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The RO must also request that the Veteran provide the name of the soldier who he claims to have witnessed shoot himself with a rifle.  The Veteran should also be requested to provide a two month window, of the approximate date on which he was driving a ration truck to the soldiers guarding the Qui Nhon Harbor, when it came under attack.  

3.  The RO must then review the claims file and prepare a summary of all the claimed in-service stressors, to specifically include the two claimed stressors listed in number 1 above.  The RO must send this summary and the information of record regarding the Veteran's military service, including copies of any records relevant to the PTSD claim, to JSRRC and must ask JSRRC to provide any available information that might corroborate the Veteran's alleged in-service stressor(s).  If JSRRC is unable to provide the specific information requested, they 

must be requested to direct the RO to any additional appropriate sources, to include a request for morning reports from NPRC.  All documentation received by the RO from JSRRC, NPRC or any other records depository, must be associated with the claims file.  The RO must request that JSRRC and/or NPRC discuss, in its response, what the records show with regard to the stressor(s) identified by the Veteran. 

4.  If, and only if, the RO determines that the evidence establishes the occurrence of an alleged stressor or stressors, then the RO must schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  The examiner must state whether the Veteran's diagnosed PTSD is related to the Veteran's active duty service. 

The examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of 

the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the 

case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


